IN THE SUPREME COURT OF THE STATE OF NEVADA


                       KYMBERLIE JOY HURD,                                         No. 85215
                       INDIVIDUALLY AND ON BEHALF OF
                       HER MINOR CHILD, A.H.O.,
                                                                                    g        .
                       Petitioners,
                       vs.                                                           SEP            9 2022
                       THE EIGHTH JUDICIAL DISTRICT
                                                                                   !:,
                                                                                    7t.,1:EAvt:i5      ::"AfN
                       COURT OF THE STATE OF NEVADA,
                       IN AND FOR THE COUNTY OF                               E.
                       CLARK; AND THE HONORABLE BILL
                       HENDERSON, DISTRICT JUDGE,
                       Respondents,
                         and
                       MARIO OPIPARI,
                       Real Party in Interest.

                           ORDER DENYING PETITION FOR A WRIT OF PROHIBITION
                                           OR MANDAMUS

                                     This original pro se petition for a writ of mandamus and/or
                       prohibition challenges several temporary district court custodial orders.'
                                     This court has original jurisdiction to issue writs of mandamus
                       and prohibition, and the issuance of such extraordinary relief is solely
                       within this court's discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc.
                       v. Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37
                       (2007). Petitioner bears the burden to show that extraordinary relief is
                       warranted, and such relief is proper only when there is no plain, speedy,
                       and adequate remedy at law. See Pan v. Eighth Judicial Dist, Court, 120
                       Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004). An appeal is generally an
                       adequate legal remedy precluding writ relief. Id. at 224, 88 P.3d at 841.



 SUPREME COURT               1 We   grant petitioner's request to exceed page length.
              OF
          NEVADA


1 , 11   19.17A    •
                           Even when an appeal is not immediately available because the challenged
                           order is interlocutory in nature, the fact that the order may ultimately be
                           challenged on appeal from a final judgment generally precludes writ relief.
                           Id. at 225, 88 P.3d at 841. Having considered the petition, we are not
                           persuaded that our extraordinary intervention is warranted. Accordingly,
                           we
                                       ORDER the petition DENIED.2


                                                                  ‘.                   o epprirfirFrgRal
                                                                       •                                         j
                                                                                                                e .

                                                               Parraguirre

                                                                                       —
                                                                                       ft
                                                                           I   11/40                       J.
                                                               Hardesty




                                                               Stiglich




                           cc:   Hon. Bill Henderson, District Judge, Family Court Division
                                 Kymberlie Joy Hurd
                                 Crome Law Firm
                                 Ford & Friedman, LLC
                                 Eighth District Court Clerk




 SUPREME COURT                   21n light of this order, petitioner's motion for stay is denied as moot.
            OF
         NEVADA


It   )1 L 7A 41:155:i.fp
                                                                 2